
	

113 HR 4117 IH: EITC for Childless Workers Act of 2014
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4117
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mr. Rangel introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the earned income tax credit.
	
	
		1.Short titleThis Act may be cited as the EITC for Childless Workers Act of 2014.
		2.Age eligibility lowered to 21
			(a)In generalSubclause (II) section 32(c)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended by striking age 25 and inserting age 21.
			(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
			3.Increase in childless earned income tax credit
			(a)Increase in credit percentage and phaseout percentageThe table under subparagraph (A) of section 32(b)(1) of the Internal Revenue Code of 1986 is
			 amended by striking 7.65 each place it appears and inserting 23.15.
			(b)Increase in earned income amountThe table under subparagraph (A) of section 32(b)(2) of such Code is amended by striking $4,220 and inserting $6,480.
			(c)Increase in phaseout amountThe table under subparagraph (A) of section 32(b)(2) of such Code is amended by striking $5,280 and inserting $16,630.
			(d)Joint returnsClause (i) of section 32(b)(3)(B) of such Code is amended by inserting ($8,000 in the case of an eligible individual with no qualifying children) after $5,000.
			(e)Inflation adjustments
				(1)In generalSubsection (j) of section 32 of such Code is amended by redesignating paragraph (2) as paragraph
			 (3) and by inserting after paragraph (1) the following new paragraph:
					
						(2)Phaseout amount for individuals with no childrenIn the case of any taxable year beginning after calendar year 2014, the $6,480 and $16,630 dollar amounts in subsection (b)(2)(A) shall be increased by an amount equal to—
							(A)such dollar amount, multiplied by
							(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof..
				(2)Conforming amendments
					(A)Section 32(j)(1) of such Code is amended by inserting except as provided in paragraph (2) before each of the dollar amounts.
					(B)Section 32(j)(2)(A) of such Code is amended by inserting or (2) after paragraph (1).
					(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			4.Residents of non-mirror code United States possessions eligible for earned income tax credit
			(a)In generalThe Secretary of the Treasury shall pay to each possession of the United States which does not have
			 a mirror code tax system amounts estimated by the Secretary of the
			 Treasury as being equal to the aggregate benefits that would have been
			 provided to residents of such possession by reason of section 32 of the
			 Internal Revenue Code of 1986 (as amended by this Act) if a mirror code
			 tax system had been in effect in such possession. The preceding sentence
			 shall not apply with respect to any possession of the United States unless
			 such possession has a plan, which has been approved by the Secretary of
			 the Treasury, under which such possession will promptly distribute such
			 payments to the residents of such possession.
			(b)Coordination with credit allowed against United States income taxNo credit shall be allowed against United States income taxes for any taxable year under section 32
			 of such Code to any person who is eligible for a payment under a plan
			 described in subsection (a) with respect to such taxable year.
			(c)Definitions and special ruleFor purposes of this section—
				(1)Possession of the United StatesThe term possession of the United States includes the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands.
				(2)Mirror code tax systemThe term mirror code tax system means, with respect to any possession of the United States, the income tax system of such
			 possession if the income tax liability of the residents of such possession
			 under such system is determined by reference to the income tax laws of the
			 United States as if such possession were the United States.
				(3)Treatment of paymentsFor purposes of section 1324(b)(2) of title 31, United States Code, the payments under this
			 subsection shall be treated in the same manner as a refund due from the
			 credit allowed under section 32 of the Internal Revenue Code of 1986.
				(d)Effective dateThis section shall apply to taxable years beginning after December 31, 2013.
			
